DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of February 10, 2021, in response to the Office Action of August 10, 2020, are acknowledged.

Response to Arguments
	Applicant argues that the claims as amended recite “wherein activating inside the subject the at least one photoactivatable drug comprises bonding the photoactivatable drug to lipid bilayers of a virus,” distinguishes the instant claims from the cited prior art.
	Applicant points out that they inadvertently referred to claim 25 as not reading on the elected species.  The examiner notes that the cited prior art teaches down conversion as one way to convert high energy to low energy. See, e.g., Simmons @ p2, line 17.  Claim 25 is rejected below.  Claim 63 is noted as withdrawn for clarity.  
	The examiner responds.
	In view of the amendments to the claims, the anticipatory rejections are withdrawn.
	The phrase added to the instant claims is a “wherein” clause.  A wherein clause is not given additional weight when it simply expresses the intended result of a process step positively recited by the prior art. See M.P.E.P. § 2111.04.  In this case, the wherein clause appears to describe what occurs inside of a subject after an emitter and initiation energy are applied to 
	Applicant argues that there is nothing in Simmons or Vo-Dinh to suggest bonding the photoactivatable drug to lipid bilayers.
	The examiner notes that the elected photoactivatable drug is 8-MOP.  Simmons and Vo-Dinh teach photoactivation by UV energy of 8-MOP.  Simmons and Vo-Dinh teach binding to any functionally important structure.  However, the “binding” is not an active step, but rather a result of an active step.  As such, the active steps are taught to be performed with the claimed active agent.  It is not clear why the result of bonding the elected 8-MOP to lipid bilayers of a virus would not occur when the active steps are performed.  Moreover, as noted above, INA is taught to partition into lipid bilayers of the Ebola virus when activated with UV light.
	
Status of the Claims
	Claims 1, 2, 5-7, 12, 14, 16, 18, 24-43, and 47-63 are pending.  Claims 26-33, 52, 53, 56, and 63 are withdrawn.  Claims 1, 2, 5-7, 12, 14, 16, 18, 24, 25, 34-43, 47, 48, 50, 51, 54, 55, and 

Claim Objections
	Claim 24 is objected to for depending from canceled claim 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 10, 12, 14, 16, 18, 24, 25, 34-39, 47, 48, 50, 51, 54, 55, 57, 58, and 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al., (WO2010/123993 A1), in view of Warfield et al., “Ebola Virus Inactivation with Preservation of Antigenic and Structural Integrity by a Photoinducible Alkylating Agent,” JID 2007:196 (Suppl 2), and in view of Yuan et al., (US2004/0204429).
	Simmons teaches contacting a target structure, wherein the target structure includes a virus or a prior with a composition claimed. See abstract, p37, line 26, claims 99 and 239.  Such, treatment can occur in a subject by placing a nanoparticle in a subject and applying an initiation energy to produce an effect on the target through a modulation agent. See abstract.  The nanoparticle is configured to generate a second wavelength of radiation when exposed to a first wavelength that has a higher wavelength than the initiation energy. See abstract.  Simmons describes a method for generating an autovaccine by incorporating a photo emitting modification 
	Simmons does not teach using an alkylating agent.
Warfield teaches using a photoinduced alkylating probe to incorporating into lipid bilayers when activated by UV light.  Treatment with the alkylating agent resulted in complete loss of infectivity in cells. See abstract.
Yuan teaches combination therapy for treating Ebola virus. See prior art claim 26.  The combination includes an immunosuppressant, including methoxsalen. See prior art claim 37. 
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of Simmons and Yuan.  One would be motivated to do so because Simmons teaches treatment of viruses with 8-MOP.  While Simmons does not specify a virus, Yuan explains that 8-MOP has been known to treat Ebola.  As such, a POSA would understand that the teachings of Simmons have a reasonable and predictable expectation of success when used in a subject with Ebola, in view of Yuan. 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
	 
Claims 1, 2, 5-7, 10, 12, 14, 16, 18, 24, 25, 34-39, 47, 48, 50, 51, 54, 55, 57, and 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al., (WO2010/123993 A1), in view of Klainer et al., (U.S. Pat. No. 4,960,408).
Simmons teaches contacting a target structure, wherein the target structure includes a virus or a prior with a composition claimed. See abstract, p37, line 26, claims 99 and 239.  Such, treatment can occur in a subject by placing a nanoparticle in a subject and applying an initiation energy to produce an effect on the target through a modulation agent. See abstract.  The nanoparticle is configured to generate a second wavelength of radiation when exposed to a first wavelength that has a higher wavelength than the initiation energy. See abstract.  Simmons describes a method for generating an autovaccine by incorporating a photo emitting modification or substance to cells and inserting cells at a targeted site in the body and treating that target with nanoparticles configures to generate a second wavelength of light when exposures to a first, which causes a predetermined change to the structure and modulates biological activity of the structure. See p28.  Further, a fluoroemitter, including a psoralen compound can be modified by halogenation or non-hydrogen bonding ionic substitutions to impart advantages and binding affinity for nucleic acids, as is known in the art. See p62.  Psoralens are known to be capable of binding to DNA, mRNA, rNA, ribosome, and mitochondrial DNA. See p40, lines 22, 23.  Suitable photoactivating agents include psoralen derivatives, including 8-MOP. See p41, line 17 and p59 line 26.  The first wavelength of light enhances the activity of a target structure and initiates biological activity of other target structures. See prior art claim 23, e.g.  The change causes to a target structure can alter the immunological and chemical properties of the target structure. See prior art claim 244.  Those nanoparticles can be gold coated, silver, gold with silver, multi-shell, and more. See Figures 10F through 10N.  Fluorescing nanoparticles can also be used and are preferred. See p36, lines 5, 6.  The particle lysis, destroys, or inactivates a target. See prior art claims 91, 92.  A change includes wound healing, tissue growth, sensory regeneration, and nerve regeneration. See prior art claim 107.  In an embodiment, an initiation 
Simmons does not teach a claimed virus.
	Klainer teaches treating an HIV infection with a psoralen compound, including 8-methoxypsoralen. See prior art claims, 1 and 7, among others.  Psoralen is activated with doses of electromagnetic radiation, including UV light. See prior art claim 6.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of Simmons and Klainer.  One would be motivated to do so because Simmons teaches treatment of viruses with 8-MOP.  While Simmons does not specify a virus, Klainer explains that 8-MOP has been known to treat HIV when photoactivated.  As such, a POSA would understand that the teachings of Simmons have a reasonable and predictable expectation of success when used in a subject with HIV, in view of Klainer. 

Claims 1, 2, 5-7, 10, 12, 14, 16, 18, 24, 25, 34-43, 47, 48, 50, 51, 54, 55, 57, and 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al., (WO2010/123993 A1), in view of Bourke, Jr. et al., (US2011/0117202).
	Simmons teaches contacting a target structure, wherein the target structure includes a virus or a prior with a composition claimed. See abstract, p37, line 26, claims 99 and 239.  Such, treatment can occur in a subject by placing a nanoparticle in a subject and applying an initiation energy to produce an effect on the target through a modulation agent. See abstract.  The nanoparticle is configured to generate a second wavelength of radiation when exposed to a first wavelength that has a higher wavelength than the initiation energy. See abstract.  Simmons describes a method for generating an autovaccine by incorporating a photo emitting modification or substance to cells and inserting cells at a targeted site in the body and treating that target with nanoparticles configures to generate a second wavelength of light when exposures to a first, which causes a predetermined change to the structure and modulates biological activity of the structure. See p28.  Further, a fluoroemitter, including a psoralen compound can be modified by halogenation or non-hydrogen bonding ionic substitutions to impart advantages and binding affinity for nucleic acids, as is known in the art. See p62.  Psoralens are known to be capable of binding to DNA, mRNA, rNA, ribosome, and mitochondrial DNA. See p40, lines 22, 23.  Suitable photoactivating agents include psoralen derivatives, including 8-MOP. See p41, line 17 and p59 line 26.  The first wavelength of light enhances the activity of a target structure and initiates biological activity of other target structures. See prior art claim 23, e.g.  The change causes to a target structure can alter the immunological and chemical properties of the target structure. See prior art claim 244.  Those nanoparticles can be gold coated, silver, gold with silver, multi-shell, and more. See Figures 10F through 10N.  Fluorescing nanoparticles can also 
Simmons does not teach light provided via a catheter and a claimed virus.
Bourke, Jr. teaches energy modulation particles for use in killing viruses and bacteria. See par. 121.  UV light can be used to modulate a therapeutic agent, including, e.g., psoralen.  8-MOP is also contemplated. See prior art claim 28.  An initiation energy is taught for use, including microwaves, X-rays, and others. See prior art claim 22.  An initiation energy can convert a first wavelength of light to a second wavelength of light upon exposure. See prior art claim 1.  Further, a microwave energy source is taught to be able to be connected directly to a catheter. See par. 461.  The power can supply microwaves through the inner lumen of the catheter, and transfer power to the end of the catheter.  A gas container upconverter can be position inside a human near an organ to be treated.  Powering an NMR unit can activate ionizable gas in gas container upconverter producing visible or UV light for phototherapy. See neutralizing HIV or other viral or pathogenic agents. See par. 625.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of Simmons and Bourke, Jr.  One would be motivated to do so because Simmons teaches treatment of viruses with 8-MOP and methods of photoactivating those agents at a targeted position in a subject.  Similarly, Bourke, Jr., teaches a method of supplying UV light to modulate a therapeutic agent, including 8-MOP, by administering radiation through a catheter that is directly connected to a source of radiation.  As such, a POSA would understand that the methods of administering radiation to a targeted area of a subject for purposes of applying an initiation energy to a compound could be performed through a catheter as described by Bourke, Jr. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-7, 10, 12, 14, 16, 18, 24, 25, 34-39, 47, 48, 50, 51, 54, 55, 57, and 60-62 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 9,302,116, in view of Warfield et al., “Ebola Virus Inactivation with Preservation of Antigenic and Structural Integrity by a Photoinducible Alkylating Agent,” JID 2007:196 (Suppl 2), and in view of Yuan et al., (US2004/0204429).

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘116 patent entail contacting a cell proliferation disease, including a virus (claim 30) with an initiation energy including a first wavelength and a nanoparticle emits a second energy wavelength near a target structure.  Further, such initiation can yield an autovaccine.  The metallic nanoparticle of the ‘116 patent could comprise a photoactivatable drug as presently claimed.
Warfield teaches using a photoinduced alkylating probe to incorporating into lipid bilayers when activated by UV light.  Treatment with the alkylating agent resulted in complete loss of infectivity in cells. See abstract.
Yuan teaches combination therapy for treating Ebola virus. See prior art claim 26.  The combination includes an immunosuppressant, including methoxsalen. See prior art claim 37. 
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of Simmons and Yuan.  One would be motivated to do so because Simmons teaches treatment of viruses with 8-MOP.  While Simmons does not specify a virus, Yuan explains that 8-MOP has been known to treat Ebola.  As such, a POSA would understand that the teachings of Simmons have a reasonable and predictable expectation of success when used in a subject with Ebola, in view of Yuan. 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Claims 1, 2, 5-7, 10, 12, 14, 16, 18, 24, 25, 34-39, 47, 48, 50, 51, 54, 55, 57, and 60-62 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-188 of U.S. Patent No. 10,493,296, in view of Warfield et al., “Ebola Virus Inactivation with Preservation of Antigenic and Structural Integrity by a Photoinducible Alkylating Agent,” JID 2007:196 (Suppl 2), and in view of Yuan et al., (US2004/0204429).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘116 patent entail contacting a cell proliferation disease, including a virus (claim 30) with an initiation energy including a first wavelength and a nanoparticle emits a second energy wavelength near a target structure.  Further, such initiation can yield an autovaccine.  The metallic nanoparticle of the ‘116 patent could comprise a photoactivatable drug as presently claimed.  
Warfield teaches using a photoinduced alkylating probe to incorporating into lipid bilayers when activated by UV light.  Treatment with the alkylating agent resulted in complete loss of infectivity in cells. See abstract.
Yuan teaches combination therapy for treating Ebola virus. See prior art claim 26.  The combination includes an immunosuppressant, including methoxsalen. See prior art claim 37. 
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of Simmons and Yuan.  One would be motivated to do so because Simmons teaches treatment of viruses with 8-MOP.  While Simmons does not specify a virus, Yuan explains that 8-MOP has been known to treat Ebola.  As such, a POSA would understand that the teachings of Simmons have a reasonable and predictable expectation of success when used in a subject with Ebola, in view of Yuan. 
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628